Name: Regulation (EEC) No 431/68 of the Council of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating c.i.f. prices for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  transport policy
 Date Published: nan

 Avis juridique important|31968R0431Regulation (EEC) No 431/68 of the Council of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating c.i.f. prices for sugar Official Journal L 089 , 10/04/1968 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 2 P. 0027 Danish special edition: Series I Chapter 1968(I) P. 0068 Swedish special edition: Chapter 3 Volume 2 P. 0027 English special edition: Series I Chapter 1968(I) P. 0071 Greek special edition: Chapter 03 Volume 3 P. 0036 Spanish special edition: Chapter 03 Volume 2 P. 0121 Portuguese special edition Chapter 03 Volume 2 P. 0121 REGULATION (EEC) No 431/68 OF THE COUNCIL of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating c.i.f. prices for sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organisation of the market in sugar, and in particular Articles 3 (6) and 13 (3) thereof; Having regard to the proposal from the Commission; Whereas Article 3 (6) of Regulation No 1009/67/EEC provides that a standard quality for raw sugar must be determined; Whereas the standard quality should correspond to an average quality which is representative of raw sugars produced in the Community ; whereas the standard quality must be determined by reference to a criterion used by the trade, in this instance yield ; whereas to determine actual yield use should be made of formulae which are sufficiently accurate and which are easy to apply; Whereas Article 13 (3) of Regulation No 1009/67/EEC provides that a Community frontier crossing point must be fixed for the purpose of calculating the c.i.f. price for white sugar, raw sugar and molasses ; whereas the crossing point chosen should make it possible to calculate a representative c.i.f. price for the Community; HAS ADOPTED THIS REGULATION: Article 1 1. Raw sugar of the standard quality referred to in Article 3 (6) of Regulation No 1009/67/EEC shall be sugar with a yield of 92 %. 2. The yield of raw beet sugar shall be calculated by subtracting (a) its percentage ash content multiplied by four; (b) its percentage invert sugar content multiplied by two; (c) the number 1 from the degree of polarisation of that sugar. 3. The yield of raw cane sugar shall be calculated by subtracting 100 from the degree of polarisation of that sugar multiplied by two. Article 2 The Community frontier crossing point referred to in Article 13 (3) of Regulation No 1009/67/EEC shall be Rotterdam. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 April 1968. For the Council The President E. FAURE 1OJ No 308, 18.12.1967, p. 1.